Citation Nr: 0403538	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  99-14 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.  H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from April 1958 to 
April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Montgomery, 
Alabama, Regional Office (RO) that denied reopening of a 
claim for service connection for arthritis.  Service 
connection for arthritis had previously been denied by an 
August 1979 rating decision, and appellant received timely 
notice of that denial but did not file a timely Notice of 
Disagreement.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996). 

Appellant testified before the undersigned Board Member at a 
hearing conducted in Washington, D.C., in October 2000.  The 
transcript of that hearing has been associated with the file.

In January 2001, the Board remanded the claim back to the RO 
for further development.  That development has been 
accomplished, and the case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  In an August 1979 rating action, RO denied service 
connection for arthritis; it was held that the evidence 
showed no in-service incurrence or aggravation of arthritis.  
Appellant was provided notice of that decision and of his 
appellate rights, but he did not file a timely appeal and the 
decision became final.

2.  Evidence added to the record since the August 1979 rating 
decision bears directly and substantially upon the matter 
under consideration, is not redundant or cumulative of the 
evidence previously of record, by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim, and includes competent and uncontroverted medical 
opinion that it is at least as likely as not that appellant's 
arthritis was incurred in or aggravated by the military 
service.
CONCLUSIONS OF LAW

1.  Evidence submitted since the final unappealed August 1979 
rating decision is new and material; appellant's claim for 
service connection for arthritis of multiple joints is 
reopened.  38 U.S.C.A. § 5108 (West 2002);  38 C.F.R. 
§ 3.156(a) (2001).

2.  With resolution of reasonable doubt in the appellant's 
favor, arthritis was incurred in military service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  For claims submitted 
prior to August 29, 2001, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) 
(2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection for arthritis was denied by unappealed 
rating action of August 1979.  The veteran was notified that 
there were some issues granted, and the remaining issues were 
denied.  There was no appeal.  Evidence received since the 
unappealed August 1979 rating decision includes the 
following:

Appellant received a VA medical examination in June 2001, and 
the report of the examination has been added to the record.  
The record of medical examination is "new evidence" in that 
it was not previously reviewed by an adjudicator.  It is 
"material evidence" because the etiology of the arthritis 
is a specific issue under contention, and only a health care 
professional is competent to testify in regard to medical 
questions such as diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  As is discussed below, the 
opinion offered is favorable to the veteran.  This evidence 
meets the legal definition of new and material evidence, and 
as such, the appeal has been reopened.

Given that new and material evidence has been received in 
regard to this claim, the Board will proceed to adjudicate 
the appeal on its merits.

II.  Duty to Notify and Assist

In light of the Board's favorable action in regard to 
appellant's claim, there is no further action to be 
undertaken to comply with the VCAA or its implementing 
regulations.  

III.  Factual Background

Appellant's service medical records are on file.  Appellant's 
induction physical examination shows no musculoskeletal 
abnormalities.  The service medical records show that 
appellant was treated for low back pain, caused by picking up 
a tire in the Motor Pool, in August 1959.  Other back 
complaints include "back trouble" (unspecified) in June 
1961, low back pain in May 1964, "twisted back" in June 
1964, low back pain (muscle spasm) in January 1967.  An X-ray 
of the cervical spine in December 1964 showed nerve root 
compression due to encroaching spurring of the right third 
and fourth foramina.  In December 1976, appellant complained 
of neck pain radiating from neck to shoulder; X-ray of the 
cervical spine to determine possible arthritis was negative.  
Wrist and hand complaints include painful and swollen right 
wrist in August 1968 (no known trauma, but possible sprain) 
and a possible sprained wrist in August 1968.  Ankle 
complaints include treatment for a chronic left ankle sprain 
in January through May 1977.  There is no record of knee 
complaints in service.   In a December 1968 physical 
examination, appellant denied history of arthritis or 
rheumatism.  In a March 1971 flight physical, appellant was 
determined to have no musculo-skeletal defects and was found 
to be physically qualified for aviation duties.   There is no 
separation physical on file.

Appellant submitted his claim for service connection for 
arthritis, among other disabilities, in March 1979.  RO 
issued a rating decision denying service connection in August 
1979.  No appeal was submitted, and the decision accordingly 
became final.  Service connection has been granted, in 
pertinent part, for a low back strain and the residuals of a 
left ankle sprain.

Appellant submitted a request to reopen his claim for service 
connection for arthritis in October 1998.  RO issued a rating 
decision in February 1999 that denied re-opening of the 
claim, and appellant submitted a timely appeal.

Appellant testified before the undersigned Board Member in 
Washington, D.C. in October 2000.  In his testimony, 
appellant asserted that he was treated for arthritis, or 
arthritis-like symptoms, during his military service 
beginning in the late 1960's (appellant retired from service 
in 1978).  

In regard to post-service medical treatment, appellant 
testified that the first time he was diagnosed with arthritis 
based upon an X-ray was in the early 1980's.   Appellant 
testified that he saw a number of private physicians during 
the 1980s but cannot remember who they were.  Appellant 
disavowed any trauma such as auto accident or whiplash as a 
contributor to his joint pain.   

After appellant's testimony, the Board determined that the 
claim should be remanded back to RO for further development.  
In response to the remand directive, RO accorded appellant a 
VA medical examination in June 2001.  The examiner reviewed 
the C-file prior to the examination.  The examiner diagnosed 
arthritis of the shoulders, elbows, ankles, and feet.  The 
examiner's final diagnosis was of arthritis of the right 
shoulder with arthralgia of the feet, ankles, elbows, back, 
and left shoulder, with loss of function due to pain.  The VA 
examiner's opinion in regard to the etiology is as follows:

In answer to the questions on the remand: The 
nature of the veteran's current migratory arthritis 
and myalgias of multiple joints is moderately 
severe.  The apparent or likely etiology of any 
disorders found is unknown.  The examiner has 
requested that we specifically address the 
relationship, if any, between the veteran's in-
service diagnoses and arthritis: He did have an 
injury to his back, which I think could contribute 
to his arthritic disorder at this time, and he did 
have one injury to his ankle in 1967.  The others 
were not injured in the service that he knows of.  
It is at least as likely as not that the arthritis 
was incurred in or aggravated by the military 
service.

IV.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in a 
disability was incurred in active military service, or, if 
pre-existing, was aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002), 38 C.F.R. §§ 3.303(a), 3.304 
(2003).    

In order to prevail on the issue of service connection for a 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in some 
circumstances lay evidence, of in-service occurrence or 
aggravation of the disease or injury; and medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The first part of the Hickson test is medical evidence of a 
current disability.  Here, the file contains the VA clinical 
record documenting that appellant currently suffers from 
rheumatoid arthritis; the VA medical examination of June 2001 
also documents a current diagnosis of arthritis in the feet, 
ankles, elbows, back, and left shoulder, with loss of 
function due to pain.  The Board finds that the first part of 
the Hickson test has been satisfied.

The second part of the Hickson test is medical or lay 
evidence of in-service aggravation or incurrence of a 
disease.  Here, the service medical records document various 
treatments for back, ankle, and wrist injuries, although 
without specifically diagnosing arthritis.  However, given 
that service medical records do document in-service trauma 
and pain to appellant's joints, the Board finds that the 
second part of the Hickson test has been satisfied.

The third part of the Hickson test is medical evidence of a 
nexus between the current disability and the in-service 
disease or injury.  Here, the VA medical examiner 
specifically asserted a nexus between appellant's current 
arthritis and his military service:  "It is at least as 
likely as not that the arthritis was incurred in or 
aggravated by the military service."  The probative value of 
medical evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerreri v. Brown, 4 Vet. App. 467, 470-1 (1993).

In this case, the Board accepts the VA medical examiner's 
opinion as credible and competent.  The VA medical examiner 
reviewed the file prior to conducting the examination, which 
is a factor in assessing the credibility of a medical 
opinion.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The medical examiner's terminology "at least as likely as 
not" is not so speculative as to negate its value as medical 
nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v West, 11 Vet. App. 124, 127-8 (1998); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Finally, the VA medical 
examiner's opinion is uncontroverted by any other medical 
opinion in regard to nexus.  The findings of a physician are 
medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).   The 
Board accordingly finds that the third part of the Hickson 
test has been satisfied, and, with resolution of reasonable 
doubt in the appellant's favor, that service connection for 
arthritis is appropriate.  38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  




ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
arthritis of multiple joints is granted, and service 
connection for arthritis is granted on the merits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



